[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-11394
                                                                    SEPTEMBER 21, 2011
                                        Non-Argument Calendar
                                                                         JOHN LEY
                                      ________________________            CLERK

                                 D.C. Docket No. 3:09-cv-00613-JBT



FRANKLIN CARSON,

llllllllllllllllllllllllllllllllllllllll                          Plaintiff - Appellant,

                                                  versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                             Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (September 21, 2011)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Franklin Carson appeals the district court's order affirming the

Commissioner's denial of his application for disability insurance benefits. On

appeal, Mr. Carson argues first that the Administrative Law Judge (“ALJ”) erred

by failing to address Mr. Carson’s possible walking and standing limitations in

determining that he was able to perform “light work.” Secondly, Mr. Carson

argues that the ALJ erred by failing to credit his subjective complaints of pain.

After reviewing the district court order and the parties’ briefs, this court affirms.

      We review the ALJ's decision “to determine if it is supported by substantial

evidence and based on proper legal standards.” Crawford v. Comm'r, 363 F.3d

1155, 1158 (11th Cir. 2004) (citation omitted). “Substantial evidence is more than

a scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion. Even if the evidence preponderates against the

[ALJ]'s findings, we must affirm if the decision reached is supported by

substantial evidence.” Id. at 1158-59 (citation omitted). In conducting this review,

we may not reweigh the evidence or substitute our judgment for that of the ALJ.

Dyer v. Barnhart, 395 F. 3d 1206, 1210 (11th Cir. 2005). With respect to the

ALJ's legal conclusions, however, our review is de novo. Lewis v. Barnhart, 285

F.3d 1329, 1330 (11th Cir. 2002).




                                           2
                                           I.

      The ALJ did fully consider Mr. Carson’s limitations with regard to walking

and standing. After an extensive review of the medical and non-medical evidence,

the ALJ found that Mr. Carson had the residual functional capacity (“RFC”) to

perform a limited range of light work. In order to make this determination the ALJ

followed the requirements of Social Security Ruling 96-8p: “the RFC assessment

must first identify the individual’s functional limitations or restrictions and assess

his or her work-related abilities on a function-by-function basis . . . . Only after

that may RFC be expressed in terms of the exertional levels of work . . . .” SSR

96-8p, 61 Fed. Reg. 34,474 (July 2, 1996). Following this rubric, the ALJ fully

discussed and evaluated the medical evidence, Mr. Carson’s testimony, and the

effect each impairment has on his daily activities.

      While, the ALJ did not specifically refer to Mr. Carson’s ability to walk or

stand, the ALJ did limit Mr. Carson’s exertional level of work to “light work.”

“Light work” by definition limits the amount an individual can walk or stand for

approximately six hours in an eight-hour work day. See SSR 83-10, 1983 WL

31251 (S.S.A.). Furthermore, the ALJ’s thorough evaluation of Mr. Carson’s case

led the ALJ to adopt additional limitations to Mr. Carson’s ability to perform light

work. Simply because the ALJ chose not to adopt further limitations on Mr.

                                           3
Carson’s ability to walk or stand, does not mean the ALJ did not properly consider

the alleged limitations. Furthermore, there is substantial evidence that Mr. Carson

is not fully disabled in regards to walking or standing because none of the doctors

that evaluated Mr. Carson noted any concerns with his ability to stand or walk,

other than what Mr. Carson complained of to them. On the contrary, Mr. Carson’s

treating physician, Dr. Lord, only put limitations on Mr. Carson’s ability to use his

left shoulder. Tr. at 13 Furthermore, Dr. Tran, who examined Mr. Carson for the

Commissioner, noted that Mr. Carson’s gait was normal and that he was able to

enter and exit the examining table without difficult. Id. at 291. As such, the ALJ

could properly decide that Mr. Carson could walk or stand for approximately six

hours in an eight-hour work day.

                                         II.

      When a claimant attempts to establish disability through his own testimony

concerning pain or other subjective symptoms, we apply a two-part “pain

standard.” Wilson v. Barnhart, 284 F. 3d 1219, 1225 (11th Cir. 2002). The test

requires the claimant to show (1) evidence of an underlying medical condition,

and (2) either (a) objective medical evidence that confirms the severity of the

alleged pain or other symptoms arising from that condition, or (b) that the

objectively determined medical condition is of such a severity that it can be

                                          4
reasonably expected to give rise to the alleged pain or other symptoms. Id. When

evaluating a claimant’s subjective symptoms, the ALJ must consider such things

as: (1) the claimant’s daily activities; (2) the nature and intensity of pain and other

symptoms; (3) precipitating and aggravating factors; (4) effects of medications;

and (5) treatment or measures taken by the claimant for relief of symptoms. See

20 C.F.R. § 404.1529(c)(3).

      Here, the ALJ had substantial evidence to conclude that while Mr. Carson

does have an underlying medical condition, there was no objective evidence

confirming the severity of pain that Mr. Carson claimed. Mr. Carson is no longer

taking prescription pain medicine, he followed a conservative treatment plan

directed by his treating physicians, and none of his treating physicians agreed with

Mr. Carson’s assessment of the intensity of pain. Thus, the ALJ could properly

conclude that Mr. Carson’s pain was not as severe as he claimed.

      The ALJ correctly determined that Mr. Carson had the RFC to perform light

work with respect to his ability to stand or walk, because the ALJ found that Mr.

Carson was not disabled after enumerating and evaluating all of the impairments

and symptoms alleged, discussing the medical evidence and Mr. Carson’s

testimony, and explaining his reasoning based on the record and the law.

Furthermore, based on the evidence in the record, the ALJ properly determined

                                           5
that the objective medical evidence, Mr. Carson’s conservative course of treatment

and Mr. Carson’s choice to not use prescription pain medication indicated that his

complaints of pain were not credible. Accordingly, this Court affirms.

      AFFIRMED




                                         6